FILED
                            NOT FOR PUBLICATION                               SEP 30 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TEOFILO ASCENCIO GARCIA,                          No. 13-16665

               Petitioner - Appellant,            D.C. No. 2:12-cv-01060-KJM

  v.
                                                  MEMORANDUM*
RANDY GROUNDS, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                          Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       California state prisoner Teofilo Ascencio Garcia appeals pro se from the

district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as

untimely. We have jurisdiction under 28 U.S.C. § 2253. We review de novo a

district court’s dismissal of a petition for writ of habeas corpus as time-barred. See

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Spitsyn v. Moore, 345 F.3d 796, 799 (9th Cir. 2003). We review for clear error

disputed findings of fact. See id. We affirm.

      Garcia contends that he is entitled to equitable tolling because his attorney

abandoned him following his direct appeal. He also challenges factual findings

made by the district court in dismissing his petition. We conclude that the district

court properly dismissed Garcia’s petition as untimely. The district court’s factual

finding that Garcia did not retain an attorney to litigate beyond his direct appeal is

not clearly erroneous. Moreover, Garcia has not shown that he exercised

reasonable diligence in pursuing his rights or that an extraordinary circumstance

prevented timely filing of his petition. See Holland v. Florida, 560 U.S. 631, 649

(2010); Doe v. Busby, 661 F.3d 1001, 1013 (9th Cir. 2011) (discussing factors

courts consider when petitioner contends that attorney misconduct caused the

untimeliness).

      We construe Garcia’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R.

22-1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      AFFIRMED.




                                           2                                     13-16665